Title: To James Madison from David Humphreys, 6 March 1801
From: Humphreys, David
To: Madison, James


No. 265
Sir,
Madrid March 6th: 1801.
This letter is particularly intended to transmit to Government, the circular letter received this day from our Consul at Tripoli, announcing the imminent danger of an immediate rupture with that Regency. While I refer this communication to your attention, I cannot but anticipate from the various representations heretofore made by our Consuls in Barbary, that adequate measures will already have been taken to avert the blow. Here we have nothing interesting since my last. The French army destined for the invasion of Portugal is assembling in the neighbourhood of Bordeaux and Bayonne. General St. Cyr arrived in this Capital last night. Never was so great an activity of Couriers as at present. With great regard and esteem, I have the honour to be, Sir, Your most obedient & most humble servt.
D. Humphreys.
P. S. March 7th
We have learned with certainty that the French fleet, consisting of seven ships of the line and two frigates, which entered the Mediterranean on the 9th of February as mentioned in my No. 262, on the 20th of the same month went into the harbour of Toulon. The real cause of their going into that port is not so clearly ascertained. But a letter from an Officer on board, which I have seen, intimates their entering that port was occasioned by intelligence received at Sea of the English being in superior force ready to intercept them on their approach towards Egypt. This might, indeed, have been known to those who projected the expedition previous to its sailing fm. Brest.
 
[Enclosure]
Circular,
To the Agents and Consuls of the United States of America residing in the different Ports of France, Spain, Portugal, Italy, the Barbary States and British Garrisons in the Mediterranean and to all others whom it doth or may concern.
Gentlemen,
I had the honor to inform you in my Circular of the 12th. of November 1800, that certain unjust demands having been made by the Bashaw of Tripoli upon the United States of America which I found it my duty to repel; that said Bashaw had publickly announced in an official manner that he would declare War against the United States of America in six months to commence from the 22d. day of October 1800, if his demands which he purposely, made in an evasive and indeterminate manner, were not complied with. I further informed you that it would be unsafe for our Merchant Vessels to trade in the Mediterranean or it’s vicinity after the 22d. day of March 1801, as these faithless People generally commit depredations before the time or Period allowed is expired. I likewise informed you that I did not conclude in virtue of his promise that our Vessels might remain in the Mediterranean untill the month of March, but in consequence of this Regency being at war with Sweden and the Season of the Year.
I have now therefore to observe that a treaty of Peace and Amity having been concluded between his Majesty of Sweden and this regency on this day the 3d. of January 1801 it is now no longer safe for the Merchant Vessels of said Un. St. of America to remain in these Seas or it’s vicinity as the Swedes have made the following conditions in consequence of their having 131 of their Subjects in bondage, Viz.
They have agreed to pay Drs. 250,000 including all expences for peace and the ransom of their Captives, and 20,000 Dollars annually in consequence of their being permitted to load here 3000 Tons of Salt annually, and as I have every reason to suppose the same terms will be demanded from the Un. St. of America and that our fellow Citizens will be captured in order to ensure our compliance with the said degrading, humiliating and dishonorable terms; I find it my duty to request you to take such measures as will most effectually prevent any of our Vessels from trading on this Sea untill you are advised officially by me or either of our Consuls at Algiers or Tunis that this disagreable affair is terminated which from it’s nature will require much time as it extends to making the United States tributary to Tripoli and must first be authorised by a particular act of the Legislature. I therefore request the above mentioned Agents and Consuls of the Un. St. of America and all others whom it doth or may concern to communicate the contents of this circular Letter to all Merchants and Masters of Vessels belonging to the United States, in order that they may withdraw their property immediately from these Seas and that our Mariners may fly the impending danger. I likewise request them to make the letter circular and to transmit Copies of it along the respective Coasts of their residence and likewise to the Department of State and wherever they may imagine that it will be most likely to answer the desired effect, as I have from hence but few opportunities.
In testimony of the absolute necessity of using the aforesaid precaution before it should be too late, I hereunto subscribe my name and affix the seal of my office.
Done at the Chancery of the United States of America at Tripoli in Barbary this 3d. day of January 1801, and of Independance of the United States of America the 25th.
(Signed)   James L. Cathcart.
 

   
   RC and enclosure (DNA: RG 59, DD, Spain, vol. 5). RC marked triplicate; in a clerk’s hand, signed by Humphreys; docketed by Wagner as received 24 May. Enclosure addressed to Thomas Appleton, U.S. consul at Leghorn, and certified as received by Appleton and by Frederick H. Wollaston, consul at Genoa.



   
   Cathcart sent his 3 Jan. circular to Appleton for copying and forwarding, and Wollaston had it published at Genoa. The first copy, in manuscript, reached Washington by late April, via the schooner Samuel (National Intelligencer, 27 Apr. 1801; William Kirkpatrick to JM, 7 Mar. 1801; printed circular, enclosed in Robert Montgomery to JM, 8 Mar. 1801).



   
   Yusuf Qaramanli served as pasha (“bashaw”) of Tripoli from 1795 to 1832. The pasha was technically an agent of the sultan at Constantinople; Yusuf had gained the post by overthrowing his brother Ahmad (Kola Folayan, Tripoli during the Reign of Yusuf Pasha Qaramanli [Ile-Ife, Nigeria, 1979], pp. 20–21, 145).


